Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	In response to telephonic interview on 03/11/2022, Examiner agreed to withdraw previous 35 USC 103 rejection of Chang in view of Miller and issue a second non-final office action. Please see interview summary for further detail.


Claim Objections
Claims 4, 11, and 15-16 are objected to because of the following informalities:  
Claims 4 and 11: “custom inform” needs to be corrected to “custom information”.
Claim 15: Independent claim 15 recites, “identify first user-identified information extracted from a first of the plurality of legal source documents and stored in the system memory that is operatively linked with the user identifier” which is repeated twice. Please remove one of the limitations such that it is recited only once.
Claim 16: “a second data” should be corrected to “a second data set”.
Appropriate correction is required.


Double Patenting
	Applicant requests double patenting rejection be held in abeyance until the pending prior art rejections are overcome and the claims are fixed in a final form. There is 35 USC 112[a] rejection pending as set forth below. Double patenting rejection from previous non-final rejection mailed 10/14/2021 is maintained.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

parse the user command to identify a user identifier” … “use the unique identifier to determine a first location to place the user identified information within the summary document” … “generate the summary document by positioning the user-identified information at the first location within the summary document”
Original disclosure (referring to specification filed 03/17/2014 in the parent application 14/215,843) only discusses, [0029] “…the server system 104 saves the user-identified information under the unique identifier chosen by the user. However, if the user did modify or input custom information, the server system 104 saves the new or modified custom information, along with the user-identified information”. Paragraphs 29, 32, 36 appears to discuss having user-identified information “under” the unique identifier, however, does not explicitly disclose determining a specific location to place the user-identified information within the summary by using or based on the unique identifier. Figures 4-8 of applicant’s drawing appear to depict “already” rendered user-identified information at a location, however, these figures do not justify sufficient disclosure of, “use the unique identifier to determine a first location to place the user identified information within the summary document” … “generate the summary document by positioning the user-identified information at the first location within the summary document”. There is no description on usage of unique identifier to detect a location to place user selected text. Original disclosure is silent with regards to terms such as “location” and/or “position” and/or “coordinate”.
Also, paragraphs 31-33 disclose user providing a command to generate summary document of a legal source document. However, original disclosure does not 

Claims 8 and 15 are rejected under similar rationale. 


Allowable Subject Matter
	Claims 1-20 are allowed over prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the Claims 1, 8, and 15 is the inclusion of the limitation, " the system server comprising: …parse the user command to identify a user identifier …use the unique identifier to determine a first location to place the user- identified information within the summary document; recall the user-identified information from the system memory; generate the summary document by positioning the user-identified information at the first location within the summary document; and provide the summary document via the communication link." in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claims 1, 8, and 15. These limitations identify distinct features over prior art.

Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 2-7, 9-14, and 16-20 depending on claims 1, 8, and 15 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN S LEE/Primary Examiner, Art Unit 2177